Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2015

                                      No. 04-14-00772-CR

                                   Jonathan Jose GUILLEN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       The State’s brief was originally due September 16, 2015; however, the court granted an
extension of time to file the brief until October 16. The State has filed a motion requesting an
additional thirty-one days to file the brief.

       We grant the motion and order the State’s brief due November 16, 2015. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court